            Case 2:19-mc-03849-WKW Document 1 Filed 01/07/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF ALABAMA


                                                  Civil Misc. No. 2:19-MC-3849-WKW


         ORDER APPOINTING UNITED STATES MAGISTRATE JUDGE


      Pursuant to the authority conferred by §631, Title 28, United States Code, it is
ORDERED:
       1.      That Stephen Michael Doyle be and he is hereby appointed as full-time

United States Magistrate Judge for the Middle District of Alabama at the salary fixed by

the Judicial Conference of the United States, with his official station at Montgomery,

Alabama;

       2.      That the said Stephen Michael Doyle shall enter upon the performance of his

official duties at 9:00 a.m., January 7, 2019, after taking the oath or affirmation prescribed

by §§ 453 and 631(g), United States Code;

       3.      That the said Stephen Michael Doyle shall hold and discharge the duties of

his office for a term ofeight years from the date of his appointment subject to the provisions

of §631 (e), Title 28, United States Code, unless sooner removed.

       The Clerk shall cause copies of this order to be spread upon the records ofthis Court

and shall forward a certified copy of this order to the Director of the Administrative Office

of the United States Courts as required by §631 (h), Title 28, United States Code.
  Case 2:19-mc-03849-WKW Document 1 Filed 01/07/19 Page 2 of 2



Done this the 3rd day of January, 2019.


                                          Chief United States District Jud




                                          Senior United States District Judge



                                          Senior nited tates Distri Judge
